Case 2:21-mj-30217-DUTY ECF No. 1, PageID.1 Filed 05/10/21 Page 1 of 6




                                               2:21-mj-30217
                                               Judge: Unassigned,
                                               Filed: 05-10-2021 At 10:14 AM
                                               CMP USA v. Brian Anthony Harris (krc)
      Case 2:21-mj-30217-DUTY ECF No. 1, PageID.2 Filed 05/10/21 Page 2 of 6




              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
        I, Jeremy Forys, being duly sworn, depose and state the following:

 I.     Introduction and Agent Background

        1.    I am a Special Agent employed by the United States Department of

Homeland Security (DHS), Immigration and Customs Enforcement (ICE),

Homeland Security Investigations (HSI), Detroit, Michigan. I am currently

assigned to the DHS Alliance group that investigates human smuggling/trafficking.

Prior to my position with HSI, I was employed as a Federal Air Marshal with the

Federal Air Marshal Service (FAMS). Prior to my position with FAMS, I was

employed as an Immigration Inspector with the Immigration and Naturalization

Service (INS). I am a graduate of the Federal Law Enforcement Training Center’s

Criminal Investigator Training Program and the Immigration and Customs

Enforcement Special Agent Training School. I have participated in debriefing

defendants, informants, and witnesses involved in violations of federal law.

Additionally, I have testified in federal judicial proceedings related to such

investigations.

        2.    Probable cause exists that Brian Anthony HARRIS, within the Eastern

District of Michigan, violated 18 U.S.C. § 111 (assaulting, resisting, or impeding

certain officers or employees).
      Case 2:21-mj-30217-DUTY ECF No. 1, PageID.3 Filed 05/10/21 Page 3 of 6




        3.    This affidavit is based on information from my consultation with other

law enforcement officers, a review of reports, my personal investigative efforts,

and my experience and background. This affidavit does not include all the

information known to law enforcement related to this investigation.

II.     Summary of the Investigation

        4.    On May 8, 2021, at approximately 3:50 p.m., HARRIS presented

himself for inspection at the United States Port of Entry (POE) located at the

Detroit Ambassador Bridge. HARRIS had mistakenly exited on a road that only

led to Canada. On his way back toward the United States, HARRIS entered

customs and spoke to Customs and Border Protection Officer (CBPO) Martinez.

CBPO Martinez received a negative declaration from HARRIS and referred him

for secondary inspection.

        5.    HARRIS was in a vehicle with Virginia plates. HARRIS presented a

Virginia driver’s license and U.S. Government Personal Identification Card (PIV).

HARRIS was asked to exit the vehicle with his dog while CBPOs conducted an

inspection of his vehicle. CBPOs discovered over 55 grams of a leafy substance

and other paraphernalia that later tested positive for marijuana. After finding the

marijuana, HARRIS became very augmentative with CBPOs and demanded to

know the reason for the search. A Supervisory Customs and Border Protection

Officer (SCBPO) spoke with HARRIS who appeared to have calmed down.

                                             -2-
   Case 2:21-mj-30217-DUTY ECF No. 1, PageID.4 Filed 05/10/21 Page 4 of 6




      6.    The SCBPO authorized a personal search of HARRIS for officer

safety and narcotics. HARRIS was directed to place his dog inside his vehicle and

come inside the CBP secondary inspection office. HARRIS dropped the dog leash

and allowed the dog to run free in the inspection parking area. HARRIS grabbed

his cellular phone and began to take a video of the surroundings and the ongoing

inspection. A CBPO placed his hand on HARRIS to direct him inside the

secondary inspection area. HARRIS pulled away and shoved the CBPO. HARRIS

then attempted to enter the building through an employee entrance. At that time,

CBPO Ingram heard another CBPO state that HARRIS appeared to be fleeing.

      7.    CBPO Itacy and CBPO Shambaugh were temporarily able to get

HARRIS into the building while he actively resisted and was combative. CBPO

Ingram attempted to gain control of HARRIS but HARRIS shoved CBPO Ingram

and screamed “don’t fucking touch me.” HARRIS screamed “get the fuck away

from me” while holding his fists in a fighting stance and pushing away CBPOs that

approached him. CBPOs instructed HARRIS to stop resisting. HARRIS continued

to resist and failed to comply with lawful directions from the CBPOs. Several

CBPOs brought HARRIS to the ground while other CBPOs struggled to place a

handcuff on HARRIS’ right hand as HARRIS continued to tense his arms in

noncompliance. While on the ground, HARRIS was observed screaming “get off

me, get away from me, I’m a federal agent, I’m a federal agent.” CBPOs restrained

                                           -3-
   Case 2:21-mj-30217-DUTY ECF No. 1, PageID.5 Filed 05/10/21 Page 5 of 6




HARRIS’ left hand with the other handcuff and another CBPO placed leg irons on

HARRIS’s feet. After he was restrained, HARRIS was placed into a position of

recovery before he was carried to a CBP cell by four CBPOs.

      8.     HARRIS continued to identify himself as a federal agent while inside

the cell. After a pat down in the cell for weapons or contraband, HARRIS called

officers “pussy,” “bitch,” “slave,” “sell-out,” and other negative terms specifically

aimed at law enforcement.

      9.     I arrived at the POE and advised HARRIS of his Miranda Rights at

6:35 p.m. HARRIS signed a Statement of Rights form, waived his Miranda Rights,

and agreed to answer questions. HARRIS made the following statements:

             a.    He got lost, turned around on the bridge, and identified himself

                   as a federal agent to CBPOs during secondary inspection;

             b.    He had purchased the marijuana in Virginia and drove with it to

                   Michigan;

             c.    He was under constant government surveillance because he was

                   a federal agent and was previously employed by the Federal

                   Thrift Saving Board (TSP);

             d.    He stated that politics and the Republican Party are why he was

                   no longer employed by the government;




                                            -4-
       Case 2:21-mj-30217-DUTY ECF No. 1, PageID.6 Filed 05/10/21 Page 6 of 6




               e.     HARRIS confirmed he was a federal agent. When asked a

                      follow up question about his exact job duties, HARRIS

                      responded that he was an accountant for TSP; and

               f.     HARRIS denied that he assaulted the officers and explained

                      that he resisted arrest by being stiff and not giving up his arms

                      to avoid getting handcuffed by CBPOs.

III.     Conclusion

         10.   Probable cause exists that HARRIS assaulted, resisted, and impeded

federal law enforcement officers, in violation of 18 U.S.C. § 111.




                                          _____________________________
                                          Jeremy Forys, Special Agent
                                          Homeland Security Investigations


Sworn to before me and signed in my
presence and/or by reliable electronic means.



__________________________________________
HON. PATRICIA T. MORRIS
UNITED STATES MAGISTRATE JUDGE




                                               -5-
